Citation Nr: 1145599	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran is competent to handle disbursement of funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

The issue of whether there was clear and unmistakable error in a February 28, 2006 rating decision that found that the Veteran was  not competent to handle disbursement of VA funds has been raised by the record.  Specifically, the Veteran's representative asserted as much in a November 2011 brief to the Board.  This issue has not been adjudicated by the RO and, therefore, the Board does not have jurisdiction to review it.  As such, the Board is referring this claim to the RO for appropriate action.  


REMAND

Generally, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2011).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. 
§ 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56 (2011) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (2011) (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in 38 C.F.R. § 3.103 (2011).  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).

Historically, the Veteran served on active duty from June 1972 to April 1973.  In September 2004, based on a July 2004 VA examination, the Veteran was deemed competent to handle disbursement of VA funds.  In November 2005, VA received a "Capacity to Handle Finances Form" that included an opinion by the Veteran's treating physician that the Veteran was unable to handle his financial affairs due to his service-connected chronic paranoid schizophrenia, which was and continues to be rated at 100 percent disabling.  

In December 2005, the RO proposed finding the Veteran incompetent to handle disbursement of VA funds.  That same month, the Veteran was notified of this proposal and was provided the opportunity to submit or identify evidence demonstrating his competence; the Veteran did not respond.  In a February 2006 rating decision, the Veteran was found to be not competent to handle disbursement of funds.  Despite receiving notice of this decision, the Veteran did not appeal.

In November 2007, the Veteran submitted a claim to have his competency restored.  Therein, he requested to undergo a VA examination to ascertain his current competency to handle fund disbursement.  The Veteran submitted VA treatment reports that demonstrated stabilization of his psychiatric symptoms, but no specific finding as to his competency to handle disbursed funds.  

Pursuant to his November 2007 claim, the Veteran was not provided a VA examination to determine his present competency to handle fund disbursement.  Further, the most recent determination as to the Veteran's competency was the July 2004 VA examination, which is more than 7 years ago.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991)(holding that in order to comply with VA's duty to assist, VA must provide the Veteran a thorough and contemporaneous medical examination).  Moreover, evidence submitted since the July 2004 VA examination is silent as to the Veteran's competency to handle VA fund disbursement.  Thus, in the interest of fairness and due process, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA examination to determine whether he is competent to handle the disbursement of VA funds.  The Veteran's claims file must be made available to and be reviewed by the examiner in conjunction with the requested examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide an opinion regarding the Veteran's competency to handle his own funds based on the following definition:

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation.  

If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The examination report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated, to include all relevant evidence submitted since the September 2008 Statement of the Case.  If the appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



